DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first outer wall defining a first fluid passage, the pair of first chamber walls, the second outer wall defining a second fluid passage, the pair of second chamber walls, and the first chamber formed from the first outer wall and the second outer wall, must be shown or the feature(s) canceled from the claim(s) (NOTE: the “second chamber wall is shown as “chamber 104”, but is not described as the “second chamber”).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter in claim 1.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  In claim 1, The terminology of “a first outer wall defining a first fluid passage”, “a pair of first chamber walls”, “a second outer wall defining a second fluid passage”, and “a pair of second chamber walls” and “a second chamber” should be clearly disclosed within the specification
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitations of “the first coupling having a first outer wall defining a first fluid passage and a pair of first chamber walls” and “the second coupling having a second outer wall defining a second fluid passage and a pair of second chamber walls”, and the first outer wall and the second outer wall form a first chamber inside the connected first and second couplings and the pair of first chamber walls and the pair of second chamber walls form a second chamber inside the connected first and second couplings”. With respect to these newly added claim limitations to the original disclosure, applicant should show support in the original disclosure for said new claim limitations. The applicant has not pointed out where the new claim limitations are supported, not does it appear to be a written description of the mentioned above claim limitations in the original parent application as filed. See MPEP 2163.04(I) and MPEP 2163 (II)(A).
As best understood by the examiner, the first outer wall defining the first fluid passage is the body of the first coupling (see annotated fig. 13A below) and the second outer wall defining the second fluid passage is the body of the second coupling (see annotated fig. 13A below). However, the two outer walls and the first chamber as best understood by the examiner chamber does not appear to be disclosed in the original specification.

    PNG
    media_image1.png
    510
    467
    media_image1.png
    Greyscale

Further, as best understood by the examiner, the pair of first chamber walls include the bottom interior walls 104 (see annotated fig. 13A below), and the pair of second chamber walls include the top inner walls 14 (see annotated fig. 13A below). While the interior walls make up the chamber 103 (see application specification, “walls 104 of chamber 103”), the chamber does not appear to be disclosed as a “second chamber”, and the inner walls do not appear to be disclosed as a “pair of first chamber walls” and a “pair of second chamber walls” as recited in claim 1.

    PNG
    media_image2.png
    476
    297
    media_image2.png
    Greyscale

The remaining claims are rejected under 35 U.S.C. 112(a) by virtue of being dependent on independent claim 1.
Allowable Subject Matter
Claim 1 and its dependent claims 2-14 would be allowable if the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the closest prior art of record, Pipelka (WO 2014177347), discloses a connector for fluidly connecting a drug container with a solution container in a closed state, and for combining contents of the drug container and the solution container in an activated state, the connector comprising: 
a connector body comprising: 
a first coupling for fluid connection with the drug container, the first coupling defining a first fluid passage,
a second coupling for fluid connection with the solution container, the second coupling defining a second fluid passage,
the second coupling directly connected to the first coupling,
a moveable valve body defining a third fluid passage and extending through the first and second couplings, the movable valve body rotatable relative to the connector body in a first position, in which the first fluid passage is sealed from the second fluid passage to place the connector in the closed state, and rotatable relative to the connector body in a second position, in which the first fluid passage is connected in fluid communication with the second fluid passage by the third fluid passage to place the connector in the activated state.
Pipelka fails to teach wherein the first coupling having a first outer wall defining a first fluid passage and a pair of first chamber walls, the second coupling having a second outer wall defining a second fluid passage and a pair of second chamber walls, wherein the first outer wall and the second outer wall from a first chamber inside the connected first and second couplings and the pair of first chamber walls and the pair of second chamber walls form a second chamber inside the connected first and second coupling, and a seal body contained within the second chamber, the seal body comprising a first portion housed between the pair of first chamber walls in the first coupling and a second portion housed between the pair of second chamber walls in the second coupling. 
Combining the first and second couplings disclosed in Pipelka forms neither the first chamber inside the first and second coupling nor the second chamber inside the first and second coupling to house a seal body, and instead the first coupling alone forms a chamber where a valve body is to be housed. Even if arguendo that the first and second couplings form the first chamber, Pipelka fails to teach wherein the first coupling has a pair of first chamber walls, wherein the second coupling has a pair of second chamber walls, wherein the pair of first chamber walls and the pair of second chamber walls form a second chamber inside the connected first and second coupling
George (US 4494730) teaches a seal body contained within a chamber, but fails to remedy the deficiencies of Pipelka, namely of a first chamber formed by two outer walls of the first and second coupling, and wherein the first coupling has a pair of first chamber walls, and the second coupling has a pair of second chamber walls, wherein the pair of first chamber walls and the pair of second chamber walls form a second chamber inside the connected first and second coupling.
Therefore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device disclosed in Pipelka such that the first coupling has a first outer wall defining a first fluid passage and a pair of first chamber walls, the second coupling has a second outer wall defining a second fluid passage and a pair of second chamber walls, wherein the first outer wall and the second outer wall from a first chamber inside the connected first and second couplings and the pair of first chamber walls and the pair of second chamber walls form a second chamber inside the connected first and second coupling
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okiyama (US 8506548) discloses a connector to a vial comprising a valve.
Moen (US 4395018) discloses a sealing sleeve for a valve with varying inner diameter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785